Citation Nr: 1705073	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and W.B.


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this regard, the Board construes the Veteran's November 2011 Statement in Support of Claim as a Notice of Disagreement (NOD) with that decision.  See 20.201 (2011).

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current right shoulder disability is related to his in-service automobile accident.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Veteran has a diagnosis of a current right shoulder disability, namely right sternoclavicular joint arthritis/arthrosis and chronic posttraumatic synovitis secondary to posttraumatic ligament instability and subluxation of the sternoclavicular joint.  See July 2007 report from Greentree Orthopedics, PC; see also May 2011 VA examination report.  Thus, the first element of service connection is established.

Regarding the second element, the Veteran's service treatment records (STRs) indicate that he was involved in an automobile accident and sustained heavy blunt trauma to the left upper thorax in September 1958, with symptoms of tenderness over the medial portion of the clavicle and pain with breathing.  X-rays were taken and noted that there was "no fracture or dislocation."

Despite the annotations referring to the Veteran's left side in the September 1958 STR, the Veteran has maintained that he injured his right shoulder in that accident, to include under oath during the December 2016 hearing.  

Lay evidence is considered competent where the proponent conveys matters which can be observed and described by a lay person; matters which do not require specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Here, the Veteran is competent to convey which side of his body sustained injury, and his statements as to injuring his right shoulder in service have been consistent.  See November 2011 NOD; see also Board Hearing Transcript at 3.  His wife, who married the Veteran in 1976, also stated that in 1978 the Veteran, who is right-handed, was unable to continue bowling because of his injury during service.  See November 2011 lay statement of T.K.; see also May 2011 VA examination report.  This lay evidence is credible.  Furthermore, the May 2011 VA examiner diagnosed the Veteran's current disability as posttraumatic, and the record does not indicate that the Veteran sustained any right side trauma other than that sustained in service.  Therefore, despite the STR's notation of a left sided injury, the Board finds that the competent and credible evidence of record demonstrates a right shoulder area injury during service, satisifying the second element of service connection. 

As to the final element, nexus, the only competent opinion of record is from the May 2011 VA examiner, who opined that it is more likely than not that the present symptoms at right sternoclavicular joint are a continuation of the symptoms in the military stemming from the automobile accident.  Accordingly, all elements of service connection are established.


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


